     Case 2:18-cv-02740-JAT-DMF Document 86 Filed 08/12/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Eduardo Gomez,                                   No. CV-18-02740-PHX-JAT (DMF)
10                  Plaintiff,                         ORDER
11    v.
12    EOS CCA, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants Trans Union LLC and Equifax Information
16   Services, LLC’s (the “Moving Defendants”) Motion for Entry of Final Judgment under
17   Federal Rule of Civil Procedure (“Rule”) 54(b). (Doc. 83). Plaintiff Eduardo Gomez
18   (“Plaintiff”) has not responded. The Court now rules on the motion.
19          Plaintiff is a pro se prisoner who has brought claims against the Moving Defendants
20   under the Fair Credit Reporting Act (“FCRA”) and against Defendant EOS CCA (“EOS”)
21   under the Fair Debt Collection Practices Act (“FDCPA”). (Doc. 79 at 1). In a prior order,
22   the Court granted summary judgment in favor of the Moving Defendants on all claims
23   against them because Plaintiff failed to produce evidence showing that the Moving
24   Defendants (1) included inaccurate information in his credit report by listing an EOS
25   account’s “pay status” as in collection or (2) followed unreasonable procedures to ensure
26   the accuracy of that information when they first received it or after Plaintiff requested a
27   reinvestigation. (Doc. 80 at 3–6). In a different order, however, the Court denied EOS’s
28   motion to dismiss Plaintiff’s claims against it for failure to execute service in a timely
     Case 2:18-cv-02740-JAT-DMF Document 86 Filed 08/12/20 Page 2 of 5



 1   fashion. (Doc. 79 at 3). Thus, after these orders, all of Plaintiff’s claims against the Moving
 2   Defendants had been adjudicated, but all of the claims against EOS have yet to be resolved.
 3   The pending motion for entry of final judgment under Rule 54(b) soon followed.
 4          When an action involves multiple parties, Rule 54(b) provides that a “court may
 5   direct entry of a final judgment as to one or more, but fewer than all, . . . parties only if the
 6   court expressly determines that there is no just reason for delay.” (emphases added). There
 7   is no question that the first component of the Rule is satisfied here; the Court’s order
 8   resolving the Moving Defendants’ Motion for Summary Judgment was an “‘ultimate
 9   disposition of’” Plaintiff’s FCRA claims against them. See Wood v. GCC Bend, LLC, 422
10   F.3d 873, 878 (9th Cir. 2005) (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1,
11   7 (1980)). Where there is a question, however, is whether there is “no just reason for delay.”
12          This component of the Rule calls on the Court to consider two different inquiries.
13   First, the Court must determine whether it is “the ‘appropriate time’” to appeal. Curtiss-
14   Wright Corp., 446 U.S. at 8 (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 435
15   (1956)). To do so, the Court must first assess “juridical concerns,” such as “the
16   interrelationship of the claims so as to prevent piecemeal appeals in cases which should be
17   reviewed only as single units.” Id. at 10. Then, the Court exercises extraordinarily broad
18   discretion to weigh the equities of the case before it. Id. at 10–11. “Whether a final decision
19   on a claim is ready for appeal is a different inquiry from the equities involved, for
20   consideration of judicial administrative interests ‘is necessary to assure that application of
21   the Rule effectively preserves the historic federal policy against piecemeal appeals.’”
22   Wood, 422 F.3d at 878 (quoting Curtiss-Wright Corp., 446 U.S. at 8).
23          “Juridical concerns” counsel against granting Rule 54(b) certification, where the
24   “legal right to relief stems largely from the same set of facts and would give rise to
25   successive appeals that would turn largely on identical, and interrelated, facts.” Wood, 422
26   F.3d at 880. “A similarity of legal or factual issues will weigh heavily against entry of
27   judgment under the [R]ule, and in such cases a Rule 54(b) order will be proper only where
28   necessary to avoid a harsh and unjust result . . . .” Morrison-Knudsen Co. v. Archer, 655


                                                   -2-
     Case 2:18-cv-02740-JAT-DMF Document 86 Filed 08/12/20 Page 3 of 5



 1   F.2d 962, 965 (9th Cir. 1981). Indeed, due to its crushing caseload, the Ninth Circuit Court
 2   of Appeals simply “cannot afford the luxury of reviewing the same set of facts in a routine
 3   case more than once without a seriously important reason.” Wood, 422 F.3d at 882.1
 4          The Moving Defendants argue in cursory fashion that Plaintiff’s claim against them
 5   is separable from his claim against EOS, but Rule 54(b) certification is not appropriate in
 6   this rather routine case where the claims against the parties involve similar and overlapping
 7   facts. As noted, one reason that the Court granted summary judgment on Plaintiff’s FCRA
 8   claims against the Moving Defendants was his failure to present any evidence showing
 9   their credit reports contained inaccurate information by listing an EOS account as in
10   collection. (Doc. 80 at 4). Although Plaintiff’s claim against EOS is at an early stage of
11   factual development given EOS’s relatively recent answer, the FDCPA statutes he seeks
12   relief under concern themselves with the accuracy of debt collectors’ representations
13   concerning the status of any debt, including whether it is disputed. See, e.g., 15 U.S.C. §§
14   1692e(2)(A) (preventing a debt collector from using false, deceptive, or misleading
15   misrepresentations about “the character, amount, or legal status of any debt”), 1692e(8)
16   (forbidding “[c]ommunicating or threatening to communicate to any person credit
17   information which is known or which should be known to be false, including the failure to
18   communicate that a disputed debt is disputed”), 1692e(10) (proscribing use of “any false
19   representation or deceptive means to collect or attempt to collect any debt”), 1692g(b)
20   (preventing collection of a disputed debt until the collector verifies it is valid and due).
21   Thus, the accuracy of the information that EOS conveyed to the Moving Defendants is an
22   important fact underlying both the FCRA claims and the FDCPA claims. The Moving
23   Defendants’ own prior motions show just how factually related these claims are—one of
24
     1
       The Moving Defendants place an inordinate amount of weight on the fact that Plaintiff’s
25   claims against them arise under a different statute than are his claims against EOS. (Doc.
     83 at 2). As these and other authorities make clear, the appropriate focus under Rule 54(b)
26   is less on whether the claims might involve different legal concepts and more on whether
     claims arise from the same set of facts. See, e.g., Jewel v. NSA, 810 F.3d 622, 628 (9th Cir.
27   2015); First Amendment Coal. of Ariz., Inc. v. Ryan, No. CV-14-01447-PHX-NVW, 2016
     WL 4236373, at *2 (D. Ariz. Aug. 10, 2016) (denying Rule 54(b) motion because, inter
28   alia, the First Amendment, Eight Amendment, and Due Process claims involved common
     and intersecting facts).

                                                 -3-
     Case 2:18-cv-02740-JAT-DMF Document 86 Filed 08/12/20 Page 4 of 5



 1   their arguments in favor of summary judgment was that they had relied on EOS to provide
 2   them with “accurate and reliable information regarding its accounts.” (Doc. 46 at 9; see
 3   also Doc. 47 at 10). To enter final judgment under the circumstances would be present the
 4   Ninth Circuit Court of Appeals with different actors playing the same script.
 5          When claims against multiple defendants involve overlapping facts, a Rule 54(b)
 6   certification should not generally be granted unless “counterclaims are involved that rise
 7   out of the same transaction or occurrence as the certified claim, or the case is complex and
 8   there is an important or controlling legal issue that cuts across (and cuts out or at least
 9   curtails) a number of claims.” Woods, 422 F.3d at 881. While Plaintiff is pro se and raises
10   several theories for relief, the underlying factual scenario is routine. Stated broadly, the
11   operative factual issues are simply whether EOS accurately communicated information to
12   the Moving Defendants about Plaintiff’s debt and whether the Moving Defendants
13   accurately reported the same. Thus, not only do the factual issues overlap, they are also
14   mundane and routine.
15          In routine cases with overlapping factual issues, the Court may grant Rule 54(b)
16   certification only when the movant has a “seriously important reason.” See Wood, 422 F.3d
17   at 882. That is, the party seeking a Rule 54(b) certification must show that their “pressing
18   needs . . . for an early and separate judgment” outweigh the “costs and risks of multiplying
19   the number of proceedings and of overcrowding the appellate docket.” Morrison-Knudsen,
20   Co., 655 F.2d at 965. Here, however, there has been no such showing. In fact, the Moving
21   Defendants do not even explain why they will be prejudiced without immediate entry of
22   judgment. Although they could be read to argue that Rule 54(b) codifies some sort of
23   general presumption that parties will suffer harm if a judgment is not entered while claims
24   against other defendants remain pending, such an argument would seriously misread the
25   caselaw. Rather, because the liberalized joinder of claims and parties under the Rules
26   “increased the danger of hardship and denial of justice through delay if each issue must
27   await the determination of all issues as to all parties before final judgment can be had,”
28   Rule 54(b) provides a tool for litigants to escape that danger should it come to pass.


                                                -4-
     Case 2:18-cv-02740-JAT-DMF Document 86 Filed 08/12/20 Page 5 of 5



 1   Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511–12 (1950) (emphasis added).
 2   That there is an increased danger of hardship, does not mean such hardship exists in every
 3   case and a contrary interpretation would conflict utterly with the historic policy against
 4   piecemeal appeals that Rule 54(b) preserves.
 5           Moreover, and independent of the Moving Defendants’ failure to articulate any
 6   seriously important reason to enter final judgment without delay, the Court finds that their
 7   situation is analogous to that of the plaintiff in Wood who did “not stand to gain or lose a
 8   significant amount of money unless the appeal is heard now rather than at the end of trial”
 9   and where the “[t]rial would be neither lengthy nor complex; it is a single plaintiff, single
10   defendant case involving a discrete employment relationship that played out in a relatively
11   short time among relatively few actors.” 422 F.3d at 882. If the plaintiff in Wood lacked a
12   sufficiently important reason to justify entry of a Rule 54(b) judgment, so too do the
13   Moving Defendants. Accordingly, the Court will not enter a Rule 54(b) judgment at this
14   time.
15           For these reasons,
16           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
17   Defendants Trans Union LLC and Equifax Information Services LLC’s Motion for Entry
18   of Judgment under Rule 54(b) (Doc. 83).
19           IT IS FURTHER ORDERED that Defendants Trans Union LLC and Equifax
20   Information Services LLC’s Motion for Entry of Judgment under Rule 54(b) (Doc. 83) is
21   DENIED.
22           Dated this 12th day of August, 2020.
23
24
25
26
27
28


                                                 -5-
